Citation Nr: 1232768	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from May 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 1976 decision denying the Veteran's claim of service connection for a back disorder was not appealed and is, therefore, final.  

2.  Evidence submitted since the July 1976 decision is both new and material, and as such, the claim of entitlement to service connection for a back disorder is reopened.  


CONCLUSIONS OF LAW

1.  The July 1976 decision denying the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received and the claim of service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the claim of entitlement to service connection for a back disorder, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations for New and Material Evidence Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran's claim of entitlement to service connection for a back disorder was previously denied because there was no evidence of a chronic back disability that had existed since the Veteran's in-service back injury.  VA treatment records have been incorporated into the claims file since this decision demonstrating that the Veteran has been treated for chronic low back pain since at least 2000.  A September 2008 magnetic resonance image (MRI) also found evidence of multilevel degenerative and discogenic disease with associated neural foraminal narrowing.  Finally, in his July 2009 appeal to the Board, the Veteran indicated that his back had continued to bother him since his in-service injury.  

The newly submitted evidence outlined above is material to the Veteran's claim.  The evidence suggests that there is a current disability of the lumbar spine and the Veteran has offered statements suggesting that his back symptomatology has been chronic since his in-service injury.  As already noted, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. at 513.  This evidence directly relates to why the Veteran's claim was previously denied.  As such, the claim of entitlement to service connection for a back disorder is reopened.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a back disorder is reopened.  


REMAND

Regrettably, a remand is necessary before appellate review may proceed on the issue of whether service connection is warranted for a low back disorder to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board recognizes that the Veteran was afforded a VA examination for his back in February 2012 and that the examiner determined that it was less likely than not that the Veteran's back disorder manifested as a result of military service.  However, a review of the record reveals that the Veteran has identified additional evidence that may be advantageous to his claim.  

In a statement received by VA in October 2007, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  There is no indication that these records have been requested or obtained from SSA.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In addition, the Veteran indicated in March 2007 that he had received treatment for his low back pain from the VA Medical Center (VAMC) in Long Beach, California in the 1980s.  Every reasonable effort must be taken to obtain these records.  The Veteran also reported receiving treatment for his low back pain from a number of private treatment providers, including: 

	- County General Hospital in Los Angeles, California; 
	- King Drew Medical Center in Los Angeles, California; 
	- Kaiser Permanente Medical Center - South Bay in Los Angeles, California; 
	- Kaiser Permanente - Wilshire in Los Angeles, California; and 
	- St. Mary Medical Center in Los Angeles, California.

The record does not reflect that any attempt has been made to obtain medical records from the private treatment providers noted above.  All reasonable steps must be taken to obtain the records identified by the Veteran before appellate review may proceed.  

Finally, the Board notes that the February 2012 VA examiner's negative etiological opinion was based in large part on the fact that there was no medical evidence of low back pain after separation from active duty in 1970 until 2000.  If the RO/Appeals Management Center (AMC) is able to obtain records reflecting treatment for back pain prior to 2000, then the Veteran should be scheduled for a new VA examination, as the previous etiological opinion of February 2012 would be inadequate.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Treatment records dating back to 1980 should be requested from the VAMC in Long Beach, California.  Any records that are obtained must be incorporated into the claims file.  If records no longer exist, this should be clearly documented in the claims file.  

3.  The RO/AMC should obtain new consent to release information forms (VA Form 21-4142) from the Veteran for the following: 

(1) County General Hospital in Los Angeles, California; (2) King Drew Medical Center in Los Angeles, California; (3) Kaiser Permanente Medical Center - South Bay in Los Angeles, California; (4) Kaiser Permanente - Wilshire in Los Angeles, California; and (5) St. Mary Medical Center in Los Angeles, California.

VA should then attempt to obtain all relevant records from these facilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  If evidence of low back symptomatology prior to 2000 is obtained, the Veteran should be scheduled for a new VA examination so that an opinion regarding the etiology of his low back disability may be provided.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner assigned to this case.  All indicated tests and studies should be performed, and the examiner should opine as to whether it is at least as likely as not that the Veteran's low back disability manifested during, or as a result of, active military service.  A complete rationale must be offered for all opinions provided, and the examiner should consider and discuss the Veteran's lay statements regarding chronic symptomatology when formulating an opinion.  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


